Citation Nr: 1716398	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from the RO in May 2015.  A transcript of the hearing is of record.

In an August 2015 decision, the Board denied the claim of entitlement to service connection for a right knee disorder secondary to service-connected left knee disabilities.  The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  The Board notes the RO has complied with all of the instructions in the Board's May 2016 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

The preponderance of the evidence fails to demonstrate that the Veteran's right knee disability had its onset in, or is otherwise related to, his active duty service; or that it was either caused or aggravated by a his service-connected left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability, including as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 ( West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by an April 2009 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The VA's duty to assist the Veteran includes acquiring all pertinent records, which has been accomplished, as well as ensuring that the Veteran has an adequate examination, when the medical evidence is otherwise insufficient to decide the claim.  The examinations conducted in June 2009 July 2016, are together adequate as they consider the Veteran's prior medical history; describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and contain reasoned explanations.  Additionally, the July 2016 examiner responded directly to the questions posed by the Board's May 2016 remand.  As such, all necessary development has been accomplished and the VA's duty to assist has been met.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, as noted above, the Veteran also was afforded a hearing in May 2015 before a VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who presided at the hearing identified the issues on appeal; obtained information concerning the Veteran's diagnosis as well as the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.

For the above reasons, the Board finds the duties to notify and assist have been met; all due process requirements have been satisfied. 

II. Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

III. Facts and Analysis

The Veteran seeks service connection for a right knee disability, primarily as secondary to his service connected left knee disability.  The Board acknowledges that the Veteran was service connected for his left knee in November 1973.  In the Veteran's January 2010 Notice of Disagreement (NOD) and April 2009 Statement in Support of Claim respectively the Veteran alleges that as a result of his service-connected left knee disability, he has been walking with a limp favoring his left knee to the extent that he has developed issues in his right knee, and such issues should similarly be service-connected.  The Board finds that service connection for a right knee disability is not warranted on a direct or secondary basis.  For the purposes of clarity, the Board shall analyze each distinct theory below. 

Service connection is not warranted on a direct basis.  The first element of direct service connection is a current disability.  38 C.F.R. § 3.303. 
The Veteran was afforded a VA examination in July 2016 regarding his claimed right knee disability, during which the examiner diagnosed the Veteran with osteoarthritis in both knee joints.  As the Veteran has a diagnosis of osteoarthritis in his right knee, this element is met. 

With regard to the second element, the Veteran's service treatment records are silent regarding any in service injury or treatment for a right knee injury nor does he claim such occurred during service.  As there is no evidence of an in-service injury or treatment to the Veteran's right knee, the element of in-service occurrence of a disease or injury to which current disability may relate is not met; direct service connection cannot be established. 

Second, service connection is not warranted on a secondary basis.  The Veteran's current diagnosis of osteoarthritis, similarly, meets the first element of secondary service connection.  38 C.F.R. § 3.310.  

The second element of secondary service connection requires that the current disability has been either caused or aggravated by an already service-connected disability.  Id.  Thus, before the issues of causation or aggravation are addressed, there must be a separate, already service-connected disability that is either causing or aggravating the nonservice-connected disability.  Id.  The Board reiterates that the Veteran was service-connected for his left knee in November 1973.  Thus, the second element is met.

The remaining question that the Board must determine is whether the Veteran's right knee disability was actually caused or aggravated by the Veteran's left knee disability. 

Turning to the medical evidence of record, clinical examination findings are most consistent with the Veteran simply developing arthritis in his knees over the years.  In the July 2016 examination, the examiner opined that the Veteran's right knee pain is more likely due to activities after the Veteran's discharge from the service due to his work as a machinist and a welder.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to, incurred in, or caused by an in-service injury, event, or illness.  The examiner provided the following rationale: the Veteran has worked as a truck driver and a welder which coupled with his current work requires hours of prolonged standing and walking.  The examiner further explained that contralateral knee pain and arthritis as a result of the initial injury to the left knee years previously are unlikely, despite alterations to the Veteran's gait over time.  

Specifically, in response to the Veteran's contention that his right knee pain is attributable to him favoring his left leg while walking, the examiner provided this rationale: unless there are major complications causing a significant alteration to the Veteran's gait pattern resulting in a major limp occurring over a prolonged period of time, it is unlikely there would be any detrimental effect on the opposite uninjured (right) knee.  Furthermore, the examiner did not find any evidence of a right knee injury that could be aggravated by the service connected left knee injury.  The examiner also noted that the Veteran's osteoarthritis was not aggravated beyond its natural progression.  

The opinion also included an explanation about the scoping procedures that the Veteran underwent on his right knee due to pain.  The examiner stated that post traumatic osteoarthritis of the knee is common following meniscectomy procedures and is usually localized to the medial compartment.  The examiner further explained that it is not uncommon for someone to undergo surgery for a torn meniscus of one knee then claim months or years later that pain and arthritis has developed related to taking more weight on the side protecting the weaker knee when walking.  According to the examiner there is no evidence to suggest that greater weight is borne by the opposite leg following a meniscectomy of the opposite limb. 

The July 2016 examiner was competent and there is no evidence to undermine the credibility of the opinion.  As such, the Board assigns the opinion significant probative weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Next, turning to the lay evidence of record, the Veteran has stated during a June 2009 examination that he has been constantly forced to favor his left knee in putting more weight on the right lower extremity and knee.  As a result he subsequently became aware of increasing and continuous pain in the right knee.  

The Board acknowledges that the Veteran is competent to testify as to symptoms he experiences such as pain and limited mobility.  The Veteran is not competent to formally diagnose himself with a disability or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

Similarly, the Veteran is also not competent to say whether his service connected left knee disability aggravated his right knee disability, as that is a determination that requires expert medical knowledge of the musculoskeletal system as well as specialized medical training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is no competent lay evidence of record on the issue of nexus, the issue must be determined based on the medical evidence.

Here, the Board gives more credence and higher probative weight to the July 2016 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and a review of the Veteran's medical history.  Based on the lay and medical evidence of record, the Board finds that the preponderance of evidence is against a finding that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  Therefore, service connection is not warranted on a secondary basis.

The Board reiterates the Veteran has contended that service connection for his right knee disability is warranted.  For the preceding reasons, however, the Board determines that the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the Veteran's right knee is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder, to include as secondary to a 
service-connected left knee disability is denied. 




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


